Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cornell Rogers appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint. We *62have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rogers v. Powell, No. 1:10-cv-00468-AJTTRJ (E.D. Va. filed June 28, 2010, and entered June 29, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.